    Case 18-10165-ABA      Doc 30    Filed 02/18/20 Entered 02/18/20 15:31:57    Desc Main
                                    Document      Page 1 of 3




                                                                       Order Filed on February 18, 2020
                                                                       by Clerk
                                                                       U.S. Bankruptcy Court
                                                                       District of New Jersey




DATED: February 18, 2020
Case 18-10165-ABA   Doc 30    Filed 02/18/20 Entered 02/18/20 15:31:57   Desc Main
                             Document      Page 2 of 3
Case 18-10165-ABA   Doc 30    Filed 02/18/20 Entered 02/18/20 15:31:57   Desc Main
                             Document      Page 3 of 3
